Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on April 12, 2021.
Claims 2-5 are canceled.
Claims 20-21 are added.
Claims 1, 7-9, 11-12, 14-15, and 17-18 are amended.
Claims 1 and 6-21 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:
The word “oft” in line 5 should be “of”.  This appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, the limitation “an adhesive” in line 17 renders the claim indefinite because it is unclear if this is the same adhesive as previously recited in the claim or if this is an entirely different adhesive. For examination purposes, examiner interprets this adhesive to be equivalent to the adhesive previously recited.
All remaining claims are rejected as they depend from rejected independent claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghini et al. (US Pub. No. 2009/0242434 A1, herein, Ghini) in view of Thesing (US Pub. No. 2019/0291378 A1) and further in view of Knauf et al. (US Pub. No. 2016/0176143 A1, herein, Knauf).
Regarding claim 1, Ghini discloses a method of printing a blank (23 – Fig. 4) for forming a container (1 – Figs. 1-3), comprising the steps of: 
providing a blank (23) having first and second opposite surfaces, an unfolded condition (Fig. 4) and a folded condition (Figs. 1-3), when the blank is in the unfolded condition the first surface has a panel (12’) disposed between a first attachment region (13’) and a second attachment region (13”), the first and second attachment regions for receiving an adhesive (“glued” – Para [0042]), when the blank is in the folded condition each of the first and second attachment regions face the second surface of a corresponding attachment region (corresponding 13’ and 13” on lateral sides of 11”) such that the panel of the first surface forms an outer surface of the container and the first and second attachment regions of the first surface are provided inside the outer surface of the container (“superimposed”) (Para [0042] – Fig. 1).
Ghini does not expressly disclose the step of applying a main substance onto at least the first blank surface to obtain at least one printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof.
Thesing teaches applying a main substance onto at least the first blank surface (“the exterior surfaces”) to obtain at least one printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof (Para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Ghini with the step of applying a main substance onto at least the first blank surface to obtain at least one printed surface, the main substance being an ink, a 
  Ghini also does not expressly disclose that the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive; and the step of treating the first and second attachment regions of the first blank surface to maintain a surface tension in the predetermined range by applying an auxiliary substance comprising an ink, a varnish, a lacquer or a combination thereof to the first and second attachment regions of the first blank surface.
Knauf teaches that a first blank surface (103 – Fig. 2) has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (Para [0051]); and the step of treating the first and second attachment regions of the first blank surface to maintain a surface tension in the predetermined range by applying an auxiliary substance comprising an ink, a varnish, a lacquer or a combination thereof (“additives may include…waxes…colorants, dyes, pigments” – Para [0044]) to the first and second attachment regions of the first blank surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Ghini so that the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive; and the step of treating the first and second attachment regions of the first blank surface to maintain a surface tension in the predetermined 

Regarding claim 6, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance is applied simultaneously with the main substance.
Knauf does teach that the first surface “may include additives” (Para [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method taught by Ghini in view of Thesing and Knauf so that the auxiliary substance is applied simultaneously with the main substance since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applying both substances simultaneously would save time during the manufacturing process.

Regarding claim 7, Ghini in view of Thesing and Knauf teaches the method as recited above.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Ghini so that the auxiliary substance is applied over discontinuous areas of the attachment region of the first blank surface as taught by Knauf in order to ensure that the container is securely bonded together and to ensure that the main substance on the printed surface will remain visible on the surface over time.

Regarding claim 8, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance is applied in a regular distribution on the first and second attachment regions of the first blank surface.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Ghini so that the auxiliary substance is applied in a regular distribution on the first and second attachment regions of the first blank surface as taught by Knauf in order to ensure that the container is securely bonded together and to ensure that the main substance on the printed surface will remain visible on the surface over time.

Regarding claim 9, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance is applied onto between 10% and 97% of the surface of the first and second attachment regions of the first blank surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method taught by Ghini in view of Thesing and Knauf so that the auxiliary substance is applied onto between 10% and 97% of the surface of the attachment region of the first blank surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance comprises solid particles dispersed throughout a fluid, the largest solid particle size comprised between 1 micrometer and 40 micrometers.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method taught by Ghini in view of Thesing and Knauf so that the auxiliary substance comprises solid particles dispersed throughout a fluid, the largest solid particle size comprised between 1 micrometer and 40 micrometers, since it has been held to be within the general skill of 

Regarding claim 11, Ghini in view of Thesing and Knauf teaches the method as recited above, further comprising a step of forming a plurality of score lines (Ghini, 24) or perforations in the first and second attachment regions of the at least one printed surface (Ghini, Fig. 4).

Regarding claim 12, Ghini discloses a blank (23 – Fig. 4) for forming a container (1 – Figs. 1-3), comprising: 
first and second opposite surfaces, when the blank is in an unfolded condition (Fig. 4) the first surface has a panel (12’) disposed between a first attachment region (13’) and a second attachment region (13”), the first and second attachment regions for receiving an adhesive (“glued” – Para [0042]), when the blank is in a folded condition (Figs. 1-3) each of the first and second attachment regions face the second surface of a corresponding attachment region (corresponding 13’ and 13” on lateral sides of 11”) such that the panel forms an outer surface of the container and the first and second attachment regions are provided inside the outer surface of the container (“superimposed”) (Para [0042] – Fig. 1).
Ghini does not expressly disclose a main substance applied on the first surface to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof.
“the exterior surfaces”) to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof (Para [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the blank disclosed by Ghini with a main substance applied on the first surface to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof as taught by Thesing in order to further distinguish the folded container from others.
  Ghini also does not expressly disclose that before application of the main substance the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive, and wherein the first and second attachment regions of the first blank surface are treated to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a lacquer, or a combination thereof to the first and second attachment regions of the first blank surface.
Knauf teaches that before application of the main substance the first blank surface (103 – Fig. 2) has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (Para [0051]), and wherein the first and second attachment regions of the first blank surface are treated  to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a lacquer, or a combination thereof (“additives may include…waxes…colorants, dyes, pigments” – Para [0044]) to the first and second attachment regions of the first blank surface.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the blank disclosed by Ghini so that before application of the main substance the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive, and wherein the first and second attachment regions of the first blank surface are treated to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a lacquer, or a combination thereof to the first and second attachment regions of the first blank surface as taught by Knauf in order to ensure that the container is securely bonded together and to ensure that the main substance on the printed surface will remain visible on the surface over time.

Regarding claim 13, Ghini in view of Thesing and Knauf teaches the blank as recited above, wherein the blank (Knauf, 100) is a laminated blank comprising a base board (Knauf, 105) and a laminate layer (Knauf, 103), and wherein the laminate layer is the first surface (Knauf, Para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the blank disclosed by Ghini so that the blank is a laminated blank comprising a base board and a laminate layer, and wherein the laminate layer is the first surface as taught by Knauf in 

Regarding claim 14, Ghini discloses a container (1 – Figs. 1-3) comprising: 
first and second opposite surfaces, when the container is in an unfolded condition (Fig. 4) the first surface has a panel (12’) disposed between a first attachment region (13’) and a second attachment region (13”), the first and second attachment regions for receiving an adhesive (“glued” – Para [0042]), when the container is in the folded condition (Figs. 1-3) each of the first and second attachment regions face the second surface of a corresponding attachment region (corresponding 13’ and 13” on lateral sides of 11”) such that the panel forms an outer surface of the container and the first and second attachment regions are provided inside the outer surface of the container (“superimposed”) (Para [0042] – Fig. 1); 
an adhesive (“glued”) provided on the treated first and second attachment regions, wherein the first and second blank surfaces overlap at the corresponding attachment regions with the adhesive provided therebetween (Para [0042] – Fig. 1).
Ghini does not expressly disclose a main substance applied on the first surface to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof.
Thesing teaches a main substance applied on the first surface (“the exterior surfaces”) to obtain a printed surface, the main substance being an ink, a varnish, a lacquer, or a combination thereof (Para [0043]).

Ghini also does not expressly disclose that before application of the main substance the first blank surface has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm, suitable for application of the adhesive, and wherein the first and second attachment regions of the first blank surface are treated to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a varnish, a lacquer, or a combination thereof to the first and second attachment regions of the first blank surface, following application of the main substance. 
Knauf teaches that before application of the main substance the first blank surface (103 – Fig. 2) has a surface tension in a predetermined range between about 34 dynes/cm and about 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (Para [0051]), and wherein the first and second attachment regions of the first blank surface are treated to maintain a surface tension within the predetermined range by applying an auxiliary substance comprising an ink, a lacquer, or a combination thereof (“additives may include…waxes…colorants, dyes, pigments” – Para [0044]) to the first and second attachment regions of the first blank surface, following application of the main substance. 


Regarding claim 15, Ghini in view of Thesing and Knauf teaches a method of forming a container (1 – Ghini, Figs. 1-3) comprising the steps of: 
providing the blank (23 – Ghini, Fig. 4) according to claim 12; 
providing the adhesive (“glued”) to the treated first and second attachment regions (Ghini, Para [0042]); 
folding the blank to form a container such that the first surfaces of the first and second attachment regions overlap the second surface of the corresponding attachment regions (corresponding 13’ and 13” on lateral sides of 11”) with the adhesive therebetween (“superimposed”); and 
Para [0042] – Fig. 1).

Regarding claim 16, Ghini in view of Thesing and Knauf teaches the method as recited above, wherein the predetermined range is between 36 dynes/cm and 50 dynes/cm (“the shrinkable film 103 may have a surface energy, treated…greater than about 35 dyne/cm” – Knauf, Para [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the blank disclosed by Ghini so that the predetermined range is between 36 dynes/cm and 50 dynes/cm as taught by Knauf in order to ensure that the main substance on the printed surface will remain visible on the surface over time.

Regarding claim 17, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that where the auxiliary substance is applied onto between 15% and 85% of the surface of the first and second attachment regions of the first blank surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method taught by Ghini in view of Thesing and Knauf so that the auxiliary substance is applied onto between 15% and 85% of the surface of the attachment region of the first blank surface 

Regarding claim 18, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance is applied onto between 22% and 72% of the surface of the first and second attachment regions of the first blank surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method taught by Ghini in view of Thesing and Knauf so that the auxiliary substance is applied onto between 22% and 72% of the surface of the first and second attachment regions of the first blank surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, Ghini in view of Thesing and Knauf teaches the method as recited above.
Ghini in view of Thesing and Knauf does not expressly disclose that the auxiliary substance comprises solid particles dispersed throughout a fluid, the largest solid particle size comprised between 4 micrometers and 35 micrometers.


Regarding claim 20, Ghini in view of Thesing and Knauf teaches the method as recited above, wherein the folding step comprises folding the blank around one or more smoking articles (Ghini, 4 – Fig. 2).

Regarding claim 21, Ghini in view of Thesing and Knauf teaches the container as recited above, wherein when the container is in the unfolded condition (Ghini, Fig. 4), the first surface further comprises another panel (11”) disposed between a third attachment region (13’) and a fourth attachment region (13”) provided on an opposite side of the another panel from the third attachment region, each of the third and fourth attachment regions for attachment to the second surface oft another corresponding attachment region when the container is in the folded condition (Ghini, Para [0042]).

Response to Arguments
Applicant’s arguments, see Pages 1-3, filed April 12, 2021, with respect to the rejection(s) of claim(s) 1 and 6-21 under 35 U.S. C. 35 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner interprets the combination of Ghini in view of Thesing and further in view of Knauf to teach the claimed invention. Specifically, Examiner relies on Ghini to disclose the newly amended claim limitations describing the structure of the blank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 27, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731